 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8    AHMED ISMAIL,

 9                                   Plaintiff,             CASE NO. C20-0140-JLR

10            v.
                                                            ORDER GRANTING APPLICATION TO
11    IKEA US RETAIL, LLC,                                  PROCEED IN FORMA PAUPERIS

12                                   Defendant.

13

14          Because plaintiff does not appear to have funds available to afford the $400.00 filing fee,

15   plaintiff financially qualifies for in forma pauperis (IFP) status pursuant to 28 U.S.C. § 1915(a)(1).

16   Therefore, plaintiff’s IFP applications (Dkt.s 3 and 4) are GRANTED. The Clerk of the Court is

17   directed to send a copy of this Order to plaintiff and to the assigned District Judge.

18          DATED this 24th day of February, 2020.

19

20                                                         A
                                                           Mary Alice Theiler
21                                                         United States Magistrate Judge

22

23

     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS
     PAGE - 1
